                       Case 2:20-cv-00170-cr Document 36 Filed 07/27/21 Page 1 of 1

~Ab 154 {10/03) Sub~litution of AttOmty


                                      UNlTED STATES DISTRICT COURT
                        FOR THE                                 Districtnf                                        VER~,JUL               27 PH I: ti
                                                                                                                                        CLERK
             SHAWN MCCULLOUGH,
                                                                              CONSENT ORDER GRAN~G                 ~
                                             Plaintiff (s),                  :SUBSTI'fUT(ON OF .A.TT ; : . ~MurYCL!'if.
                            'V,,
     FEDERAL EXPRESS: CORPORATION1                                           c;~SE Nl)l\1BEJl; 2:20-cv-00170-cr
                                           Defeni.Jant (~ ),

         NoticeJs hereby ~iyen that, subject to approval by the court, . Federal Express. Corpor-ation                                          substittr,tes
                                                                                                          (Party (s) Name)

Gabriel P. McGaha
-----------       -----------, , State Bar No
                           (Name..ofNew Attomey)
                                                                                                   pro hac vice,                as counsel of re.cord in

place •of     Stephanj~ Stroup
                                                          (Name of Atto.mey ($)Withdrawing App.earimce)


Contact information for new counsel is as follows:
         Firm.Name:                  Federal Express Corporation
                                     3620 HacKS Cto~s Ro.ad, BuildlnS 8, 3rd Fl~ot, Mer:npliiS, TN 38125
         Address:
         Telephone:                  (901) 434--31'31                                Facsimile ...;.___,;_   ____________
                                                                                                 (901} 434--9279
         E-Mail (Opti()nal)::.       ga1;>rie!.mcga.ha@fetjex3::om


I consent to the abov.e substitution.




                                                                                   =~
                                6/3i2021
                                                                                                              (Signatur11 ofP.aey(s))

I c:onsentto being substituted,
Date,:                         e'/3/2021
                                                                                                                    S±roµ_f
                                                                                                      {S!l!!l.ature of Former A.'1orpey (s)):

I consentto the ahove substitution.
Date::                         6/3/2021
                                                                                                            (Signature .ofNewattomey)



The·substitution of attotney is hereby appr,oved and s.o ORDERED,

Date:             .1/mb-1
[Note: A separate consent ord.e r of SQ.bstitutfon must be filed by each new attorney wishing to enter-an appearance.]
